DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 3 is/are objected to because of the following informalities:  “X5 is is an alkylene” should read “X5 is an alkylene” – note the deletion of the second recitation of “is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, & 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Djebara et al. (US 2017/0040116).
In regards to claim 1, Djebara ‘116 discloses
A solid electrolytic capacitor comprising a capacitor element, wherein the capacitor element comprises: 
a sintered porous anode body (abstract); 
a dielectric that overlies the anode body (abstract); 
a solid electrolyte that overlies the dielectric (abstract), wherein the solid electrolyte includes a conductive polymer containing repeating thiophene units of the following general formula (1) and/or (2):

    PNG
    media_image1.png
    323
    418
    media_image1.png
    Greyscale

wherein, 
X1 and X2 are independently hydrogen, an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted thiocyano, optionally substituted thioalkyl, or optionally substituted amino, or wherein X1 and X2 are combined to form an optionally substituted alkylenedioxy or an optionally substituted alkylenedithio group; and 
R is an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted aryl optionally substituted heterocyclyl, optionally substituted condensed ring group, or a salt or acid of any of the foregoing ([0044-0049]); and 
an external polymer coating that overlies the solid electrolyte and includes conductive polymer particles ([0066]).  

In regards to claim 3, Djebara ‘116 discloses
1 and X2 in formula (1) and/or formula (2) are combined to form the following structure:
 
    PNG
    media_image2.png
    125
    85
    media_image2.png
    Greyscale

wherein, Y1 and Y2 are independently O or S; and 
X5 is an alkylene group having 1 to 12 carbon atoms, optionally having a substituent and/or an oxygen analog, nitrogen analog, or sulfur analog structure within the alkylene group ([0044-0049]).  

In regards to claim 4, Djebara ‘116 discloses
The solid electrolytic capacitor of claim 3, wherein Y1 and Y2 are O ([0044-0049]) 

In regards to claim 5, Djebara ‘116 discloses
The solid electrolytic capacitor of claim 3, wherein X5 is ethylene ([0044-0049])  

In regards to claim 11, Djebara ‘116 discloses
The solid electrolytic capacitor of claim 1, wherein the conductive polymer particles include an extrinsically conductive thiophene polymer and a counterion ([0059]).  

In regards to claim 12, Djebara ‘116 discloses


In regards to claim 13, Djebara ‘116 discloses
The solid electrolytic capacitor of claim 1, wherein the conductive polymer particles have an average size of from about 80 to about 600 nanometers ([0066]).  

In regards to claim 14, Djebara ‘116 discloses
The solid electrolytic capacitor of claim 1, further comprising an anode 43AVX-886A (911) lead extending from the capacitor element ([0035]).  

In regards to claim 15, Djebara ‘116 discloses
The solid electrolytic capacitor of claim 14, further comprising an anode termination (35 – fig. 2; [0078]) that is in electrical contact with the anode lead and a cathode termination (44 – fig. 2; [0087]) that is in electrical connection with the solid electrolyte.  

In regards to claim 16, Djebara ‘116 discloses
The solid electrolytic capacitor of claim 1, further comprising a housing within which the capacitor element is enclosed ([0090]).  

In regards to claim 17, Djebara ‘116 discloses


In regards to claim 18, Djebara ‘116 discloses
The solid electrolytic capacitor of claim 16, wherein the housing defines an interior cavity within which the capacitor element is positioned, wherein the interior cavity has a gaseous atmosphere ([0090] – when resin casing is not filled with encapsulating material the cavity will have a gas (e.g. air)).    

In regards to claim 19, Djebara ‘116 discloses
The solid electrolytic capacitor of claim 1, wherein the anode body includes tantalum ([0033]).  

In regards to claim 20, Djebara ‘116 discloses
The solid electrolytic capacitor of claim 1, wherein the capacitor element further comprises a cathode coating that contains a metal particle layer that overlies the solid electrolyte, wherein the metal particle layer includes a plurality of conductive metal particles ([0070], [0087], & [0099]).  

Claim(s) 1-2, 11, & 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2019026961A1 hereafter referred to as Miyamoto.
In regards to claim 1, Miyamoto discloses

a sintered porous anode body (2 – fig. 1; [0082] & [0019]); 
a dielectric that overlies the anode body (3 – fig. 1; [0082]); 
a solid electrolyte that overlies the dielectric (4 – fig. 1; [0082]), wherein the solid electrolyte includes a conductive polymer containing repeating thiophene units of the following general formula (1) and/or (2):
  
    PNG
    media_image1.png
    323
    418
    media_image1.png
    Greyscale

wherein, 
X1 and X2 are independently hydrogen, an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted thiocyano, optionally substituted thioalkyl, or optionally substituted amino, or wherein X1 and X2 are combined to form an optionally substituted alkylenedioxy or an optionally substituted alkylenedithio group; and 
R is an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted aryl optionally substituted heterocyclyl, 
an external polymer coating (5 – fig. 1; [0082]) that overlies the solid electrolyte and includes conductive polymer particles ([0050]).  

In regards to claim 2, Miyamoto discloses
The solid electrolytic capacitor of claim 1, wherein R is an alkyl group ([0023]).  

In regards to claim 11, Miyamoto discloses
The solid electrolytic capacitor of claim 1, wherein the conductive polymer particles include an extrinsically conductive thiophene polymer and a counterion ([0048]).  

In regards to claim 19, Miyamoto discloses
The solid electrolytic capacitor of claim 1, wherein the anode body includes tantalum ([0019]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uher et al. (US 2017/0207032) in view of Miyamoto et al. (US 2018/0244838).
In regards to claim 1,
Uher ‘032 discloses a solid electrolytic capacitor comprising a capacitor element, wherein the capacitor element comprises: 
a sintered porous anode body (abstract); 
a dielectric that overlies the anode body (abstract); 
a solid electrolyte that overlies the dielectric (abstract), wherein the solid electrolyte includes a conductive polymer containing repeating thiophene units ([0042-0053]; and 
an external polymer coating that overlies the solid electrolyte and includes conductive polymer particles (abstract).  Uher ‘032 fails to explicitly disclose wherein the solid electrolyte includes a conductive polymer containing repeating thiophene units of the following general formula (1) and/or (2):

    PNG
    media_image1.png
    323
    418
    media_image1.png
    Greyscale

wherein, 
X1 and X2 are independently hydrogen, an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted thiocyano, optionally substituted thioalkyl, or optionally substituted amino, or wherein X1 and X2 are combined to form an optionally substituted alkylenedioxy or an optionally substituted alkylenedithio group; and 
R is an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted aryl optionally substituted heterocyclyl, optionally substituted condensed ring group, or a salt or acid of any of the foregoing.

Miyamoto ‘838 discloses a solid electrolytic capacitor ([0121]) wherein the solid electrolyte includes a conductive polymer containing repeating thiophene units of the following general formula (1) and/or (2):

    PNG
    media_image1.png
    323
    418
    media_image1.png
    Greyscale

wherein, 
X1 and X2 are independently hydrogen, an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted thiocyano, optionally substituted thioalkyl, or optionally substituted amino, or wherein X1 and X2 are combined to form an optionally substituted alkylenedioxy or an optionally substituted alkylenedithio group; and 
R is an optionally substituted alkyl, optionally substituted alkoxy, optionally substituted alkylene oxide, optionally substituted aryl optionally substituted heterocyclyl, optionally substituted condensed ring group, or a salt or acid of any of the foregoing ([0009-0027]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive polymer taught by Miyamoto ‘838 as the conductive polymer containing repeating thiophene units in Uher ‘032 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a In re Leshin, 125 USPQ 416.

In regards to claim 2,
Uher ‘032 fails to explicitly disclose wherein R is an alkyl group.

Miyamoto ‘838 discloses wherein R is an alkyl group ([0009-0027]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive polymer taught by Miyamoto ‘838 as the conductive polymer containing repeating thiophene units in Uher ‘032 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 3,
Uher ‘032 fails to explicitly disclose X1 and X2 in formula (1) and/or formula (2) are combined to form the following structure:
 
    PNG
    media_image2.png
    125
    85
    media_image2.png
    Greyscale

wherein, Y1 and Y2 are independently O or S; and 
5 is an alkylene group having 1 to 12 carbon atoms, optionally having a substituent and/or an oxygen analog, nitrogen analog, or sulfur analog structure within the alkylene group.

Miyamoto ‘838 discloses X1 and X2 in formula (1) and/or formula (2) are combined to form the following structure:
 
    PNG
    media_image2.png
    125
    85
    media_image2.png
    Greyscale

wherein, Y1 and Y2 are independently O or S; and 
X5 is an alkylene group having 1 to 12 carbon atoms, optionally having a substituent and/or an oxygen analog, nitrogen analog, or sulfur analog structure within the alkylene group ([0076-0077]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive polymer taught by Miyamoto ‘838 as the conductive polymer containing repeating thiophene units in Uher ‘032 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 4,
1 and Y2 are O.

Miyamoto ‘838 discloses wherein Y1 and Y2 are O ([0076-0077]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive polymer taught by Miyamoto ‘838 as the conductive polymer containing repeating thiophene units in Uher ‘032 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 5,
Uher ‘032 fails to explicitly disclose wherein X5 is ethylene.

Miyamoto ‘838 discloses wherein X5 is ethylene ([0076-0077]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive polymer taught by Miyamoto ‘838 as the conductive polymer containing repeating thiophene units in Uher ‘032 to obtain an electrolyte layer that has excellent impregnation into the porous anode thus ensuring a low ESR.  Furthermore, it has been held to be within the general skill of a In re Leshin, 125 USPQ 416.

In regards to claim 6,
Uher ‘032 further discloses wherein the solid electrolyte contains at least one inner layer that includes the conductive polymer ([0061]).  

In regards to claim 7,
Uher ‘032 further discloses wherein the inner layer is generally free of an extrinsically conductive polymer ([0061]).  

In regards to claim 8,
Uher ‘032 further discloses wherein the solid electrolyte contains at least outer layer ([0063]).  

In regards to claim 9,
Uher ‘032 further discloses wherein the outer layer is formed from particles that contain a polymeric counterion and an extrinsically conductive polymer ([0063] & [0045]).  

In regards to claim 10,
Uher ‘032 further discloses wherein the outer layer contains a hydroxyl-functional nonionic polymer ([0064]).  

In regards to claim 11,
Uher ‘032 further discloses wherein the conductive polymer particles include an extrinsically conductive thiophene polymer and a counterion ([0070] & [0043-0045]).  

In regards to claim 12,
Uher ‘032 further discloses wherein the external polymer coating further comprises a crosslinking agent ([0071]).  

In regards to claim 13,
Uher ‘032 further discloses wherein the conductive polymer particles have an average size of from about 80 to about 600 nanometers ([0070]).  

In regards to claim 14,
Uher ‘032 further discloses further comprising an anode43AVX-886A (911) lead (6 – fig. 1; [0084]) extending from the capacitor element.  

In regards to claim 15,
Uher ‘032 further discloses further comprising an anode termination (127 – fig. 1; [0088]) that is in electrical contact with the anode lead and a cathode termination (129 – fig. 1; [0088]) that is in electrical connection with the solid electrolyte.  

In regards to claim 16,


In regards to claim 17,
Uher ‘032 further discloses wherein the housing is formed from a resinous material that encapsulates the capacitor element ([0079]).  

In regards to claim 18,
Uher ‘032 further discloses wherein the housing defines an interior cavity within which the capacitor element is positioned, wherein the interior cavity has a gaseous atmosphere ([0080]).  

In regards to claim 19,
Uher ‘032 further discloses wherein the anode body includes tantalum ([0019]).  

In regards to claim 20,
Uher ‘032 further discloses wherein the capacitor element further comprises a cathode coating that contains a metal particle layer that overlies the solid electrolyte, wherein the metal particle layer includes a plurality of conductive metal particles ([0075],  [0077], & [0108]).  

In regards to claim 21,


In regards to claim 22,
Uher ‘032 further discloses wherein the capacitor exhibits a capacitance recovery of about 90% or more ([0100-0101]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0085285 – [0023-0029] & [0011]	
US 8,824,121 – C4:L15 to C5:L32		
US 7,154,742 – C2:L25-30 & table 2
US 8,125,768 – C5:L19 to C6:L48
US 2014/0022704 – [0028-0033], [0012], [0067], table 1
US 2002/0021547 – [0043-0044]

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848